Order unanimously reversed, without costs of this appeal to either party and motion denied, without costs, and without prejudice to renewing the motion in the proper county. Memorandum: Special Term, Niagara County, lacked jurisdiction to consider defendant’s motion to change the place of trial from New York County, which is the place of plaintiff’s residence and a proper county in which to bring the action, to Niagara County, the motion having been made on the grounds that the convenience of witnesses and the ends of justice would be promoted by such change. (Nevelson v. Piesner, 272 App. Div. 555.) The application should have been denied and the defendant-respondent relegated to his remedy of making a motion for a change of venue on such grounds in the First Judicial District. (Rules Civ. Prac., rule 63; 1 Carmody-Wait, New York Practice, p. 633.) (Appeal from order of Niagara Special Term changing the place of trial from New York County to Niagara County.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.